MEMORANDUM **
The City of Alhambra appeals the district court’s grant of summary judgment in favor of Mineta that a 1998 Record of Decision (“ROD”) for the710 Freeway Project promulgated by the Federal Highway Administration was a final agency decision within the meaning of the Administrative Procedure Act. An Environmental Reevaluation for the project issued on December 17, 2003 by the Federal Highway Administration has superseded the 1998 ROD such that it is no longer a final agency decision. Thus, the parties are now in agreement that the 1998 ROD is not a final agency decision, and the City of Alhambra has not identified any other meaningful relief that may be granted. Accordingly, the case is now moot. See United States v. Tanoue, 94 F.3d 1342, 1344 (9th Cir.1996); Village of Gambell v. Babbitt, 999 F.2d 403, 406 (9th Cir.1993).
Because the case became moot as a result of unilateral action on the part of the Appellees, the judgment below is vacated and the case is remanded with direction that it be dismissed. See Arizonans for Official English v. Arizona, 520 U.S. 43, 71, 117 S.Ct. 1055, 137 L.Ed.2d 170 (1997).
VACATED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.